DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
See prosecution history for 15/232,592, 15/818,514 and 16/230,678.
Claim 1 requires:
A - A digital reference image of a manufactured reference product
B - Digital reference image having color characteristics used to partition the digital reference image into regions
C - Assign color difference values to locations
D - Assign locations according to a an order based on color differences
E - Select an image region to be assigned to the location based on color
F - Based on above, determine data representing a digital markup image within the digital reference image
G - Assign markup identifier
Closest prior art(s) available include:
Generating/designing garments for manufacturing: 8174539, 8249738, 7657340, 8571698, 8165711, 20150351477, 8736606, 20160358374.
3D modeling for garments: 6473671, 20020024517, 20090144173, 20090295711, 20170156430, 10068371.
These references include concepts of determining fit of clothing on a person, applying images to a garment, using patterns on garments for mapping purposes, and visualizing garments for manufacture. No prior art was found that specifically uses the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616